Title: Joseph C. Cabell to James Madison, 27 March 1833
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My dear Sir, 
                            
                            
                                
                                    Charlottesville.
                                
                                Mar. 27, 1833.
                            
                        
                        In my late note from Warminster, covering the James River pamphlets, I indicated my intention to write you
                            again very shortly. I attended Nelson Court on Monday, & came down in yesterday’s stage to this place. Having
                            passed to-day at the University, I was preparing to take Montpellier in on way to Fredericksburg & Corrottoman
                            & thence to Wms.burg. But hearing this evening that the Steam Boat descends the Rappahannock to-day, & will
                            not go down again till this day week, & being unable to wait so long, as I shall be compelled shortly to return to
                            the election, I have decided to take the morning’s stage to Richmond, and proceed directly to Wms.burg. I now enclose you
                            agreeably to your request, your two favours of 27 & 28 Dec, together with Col: John Taylor’s argument on the
                            carriage tax. I regret to part with the two former, & do so only in obedience to your request. Altho’ I did not
                            respond at the time, as you had a right to expect, the subject commanded my profound attention & that of friends
                            whom I consulted on the occasion. After the first stage of the debate on federal relations, no invidious allusions in
                            reference to yourself were made, and the debate took an unexpected direction towards secession, instead of federal
                            umpirage, which greatly diminished the motives for the introduction of the letter from your self to Judge Roane. On the
                            other hand, it appeared to me that to reopen an old source of prejudice might injuriously affect the judgement of the
                            House on the new & exciting subject of secession. Moreover upon re-perusing your letters to Mr. Everett &
                            Mr. Ingersoll, in addition to your letters on the Tariff, it seemed to me that they contained such unanswerable internal
                            evidence of the absurdity of the charges to which I had alluded, that it would be undignified in your personal friends to
                            seem to notice or to answer them. Mr. Johnson & other friends, upon consultation approved of my final
                            determination to withhold the letter. This determination is sanctioned by my subsequent reflections, and I hope it will
                            meet with your own approbation. It is proper to state, however, that altho’ I did not think it expedient, on that occasion, to make use of your letter to Judge Roane, I could wish that it could be
                            given to the public. Among others I shewed it to Judge Scott, and he expressed a great wish that it should be published. I
                            beg leave to communicate to you in confidence a letter lately received from him in reference to this subject as regards
                            another discussion which laterly occurred in the S. of the U. States. I have not read the speeches to which Mr. Scott
                            alludes, but presume you have done so. I can give no opinion as to the course recommended, and it would be unnecessary for
                            me to do so, as yourself & the Judge are infinitely more competent to decide. It is proper to state that I had not
                            an opportunity to shew him the whole correspondence between yourself & Judge Roane.
                            Upon conference with some confidential friends, I am inclined to think that it would be extremely useful to the public at
                            this time to have your letters to Mr. Everett & Mr. Ingersoll, & the one to Judge Roane alluded to above,
                            if not your letters on the Tariff republished, in pamphlet form, and circulated over the State. My idea is that the letter
                            to Judge Roane might be included in such a pamphlet without any reasons being [ ] for its insertion, leaving it to be
                            inferred that the object was to enlighten the public mind as to your views of particular constitutional questions. It
                            would be agreeable to me to know whether you would be disposed to yield to the wish expressed in Judge Scott’s letter, or
                            whether you would approve such a course of publication as I have suggested, or whether you would think it better to await
                            some occasion which may occur in the course of the next winter. In the event of the second suggestion meeting your
                            approbation, I would also be pleased to know whether you would desire to add other documents to the publication. Be
                            pleased to return me Judge Scott’s letter, under cover to Wm.burg. where I shall be for 2 or 3 weeks to come. I regret
                            exceedingly that the nature of my engagements prevents me from calling on you so as to communicate with you personally.
                            With best respects to Mrs. Madison, I remain dear Sir, most respectfully & truly yours
                        
                            
                                Jos C: Cabell
                            
                        
                    